



COURT OF APPEAL FOR ONTARIO

CITATION: Brown v. Canada (Attorney
    General), 2013 ONCA 256

DATE: 20130424

DOCKET: C55475

Rosenberg, Gillese and Tulloch JJ.A.

BETWEEN

Marcia Brown and Robert Commanda

Plaintiffs (Appellants)

and

The Attorney General of Canada

Defendant (Respondent)

Jeffery Wilson and Morris Cooper, for the appellants

Owen D. Young, Paul J. Evraire, Q.C., and Michael W. Bader,
    Q.C., for the respondent

Heard: October 25, 2012

On appeal from the order of the Divisional Court
    (Cunningham A.C.J.S.C., Pardu and Mulligan JJ.), dated December 28, 2011, with
    reasons reported at 2011 ONSC 7712, setting aside the order of Justice Paul M.
    Perell of the Superior Court of Justice, dated May 26, 2010, with reasons
    reported at (2010), 102 O.R. (3d) 493.

COSTS ENDORSEMENT

[1]

We have reviewed the costs submissions of the parties. Given the divided
    success, we are of the view that this is a proper case where there should be no


costs of the motion for leave to appeal or of the
    appeal.

M.
    Rosenberg J.A.

E.E.
    Gillese J.A.

M.
    Tulloch J.A.


